Wyly, J.
The defendant having been convicted of larceny appeals from the judgment sentencing him to the penitentiary for twelve months. The point upon which he relies in this court, is the objection set up in a motion in arrest of judgment, that Charles W. DuKoy, who filed the information as district attorney pro tempore, was not appointed to that office, and consequently his official act was a nullity.
We think the court did not err íd holding that this objection comes too late. If the exception is a good one, it should have been pleaded before going into the trial. Besides, in a motion in arrest of judgment, only errors patent on the face of the record can be examined.
Judgment affirmed.